Citation Nr: 1342290	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  09-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for calluses. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for pseudofolliculitis barbae. 

4.  Entitlement to service connection for a rash of the scalp and neck. 

5.  Entitlement to service connection for tinea pedis of the feet. 

6.  Entitlement to service connection for tinea pedis of the groin. 

7.  Entitlement to service connection for residuals of typhoid fever. 


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case was previously before the Board in August 2011 at which time the issues noted on the cover page of this decision were remanded for additional development.  

As was noted in the August 2011 Board remand, in November 2007, the Veteran raised a claim of entitlement to service connection for bunions of the feet.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that these records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's calluses first manifested during active military service.  

2.  The medical evidence does not demonstrate that the Veteran currently has pseudofolliculitis barbae. 

3.  The medical evidence does not demonstrate that the Veteran currently has a rash of the scalp and neck.

4.  The medical evidence does not demonstrate that the Veteran currently has tinea pedis of the feet.

5.  The medical evidence does not demonstrate that the Veteran currently has tinea pedis of the groin.

6.  The medical evidence does not demonstrate that the Veteran currently has residuals of typhoid fever.


CONCLUSIONS OF LAW

1.  Service connection for calluses is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for pseudofolliculitis barbae is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  Service connection for a rash of the scalp and neck is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  Service connection for tinea pedis of the feet is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  Service connection for tinea pedis of the groin is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  Service connection for residuals of typhoid fever is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159  (2013).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007). 

With respect to the calluses issue, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the remaining issues decided below, in January 2008, prior to the initial adjudication of the claims, and in August 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims. 

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a)  (West 2002); 38 C.F.R. § 3.159(b)  (2013). 

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim. 38 C.F.R. § 3.159(c)  (2013). 

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran's service treatment records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained. VA medical examinations pertinent to the claims were obtained in June 2008, August 2011, and September 2011, and a review of those most recent reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims. 

As noted above, the claims were previously remanded by the Board in August 2011.  Significantly, the Board then noted that a medical examination and opinion regarding the Veteran's claimed skin disorders and residuals of typhoid fever was needed.  As such, such examinations were obtained in August and September 2011.  The Board finds that no further RO action on the claims, prior to appellate consideration, is required.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled, and no further action is necessary under those provisions. 

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
    
Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b)  only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96  (1997) (applying 38 C.F.R. § 3.303(b)  to a chronic disease not listed in 38 C.F.R. § 3.309(a)  as "a substitute way of showing in-service incurrence and medical nexus.")  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351  (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542   (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

Analysis

1. Calluses

The Veteran contends that he has calluses that are related to his service.

The Veteran's service treatment records include a July 1971 record showing a  diagnosis of a corn on the fifth toe of the right foot.  In August 1971, he was diagnosed with calluses of the feet.  

The Veteran submitted a claim for service connection for calluses in November 2007.  In connection with this claim he was afforded a VA skin examination in June 2008.  On examination, there were no calluses.

The Veteran was afforded another VA examination in September 2011.  At that time it was noted that the Veteran had a slightly hypopigmented, slightly rough area of his right fifth toe.  The examiner diagnosed callous, right great toe.  The examiner noted that the Veteran's callous of the right fifth toe was "under control" at the time of the examination but also indicated that it was more likely than not that this was incurred while on active duty.  

Although the Veteran was found to have no calluses upon VA examination in June 2008,  he was found to have a callous of the right great toe in September 2011.  Furthermore, the September 2011 VA examiner opined that it was more likely than not that this callous of the right great toe was incurred while on active duty.  On review of the record, the Board finds no information of record which impeaches the Veteran's description regarding the onset of his calluses.  The Board thus finds that the Veteran's calluses first manifested during active military service.  38 C.F.R. § 3.303(b).

2. Skin Disorders and Residuals of Typhoid Fever

The Veteran contends that he has various skin disorders claimed as pseudofolliculitis barbae, a rash of the scalp and neck, tinea pedis of the feet and groin, and residuals of typhoid fever that are related to his service. 

The Veteran's service treatment records include a May 1971 report that reflects skin eruptions on the Veteran's body.  Records dated in July 1971 indicate diagnoses of a corn on the fifth toe of the right foot and a fungal infection of the right foot.  The Veteran was prescribed ointment for an itchy scalp.  In August 1971, he was diagnosed with calluses of the feet and a fungal infection of the scalp.  Another record indicates a three-month problem with scalp infections and localized hair loss.  In February 1972, the Veteran requested ointment for an in-service head injury.  Records dated in June 1972 indicate treatment for bilateral tinea pedis on annual examination.  A July 1974 report reveals that the Veteran was unable to grow hair on his scalp. 

Private treatment records dated in October 1999 indicate a complaint of a genital rash. 

The Veteran submitted a claim for service connection for pseudofolliculitis barbae, a rash of the scalp and neck, and tinea pedis of the feet and groin in November 2007.  On VA skin examination in June 2008, the Veteran presented with a history of irritating bumps on his face after shaving.  With regard to tinea pedis of his feet and groin, he stated that the conditions developed at the same time as the skin condition on his face.  On examination, there was no edema, scaling, inflammation, scarring, or disfigurement. The toenails were neatly trimmed without discoloration.  There were no calluses or any unusual wear of the soles of the shoes or active disease between the toes.  Regarding pseudofolliculitis, there was no active condition present on the face or neck or any crusting, hyper or hypopigmentation, scarring, or disfigurement.  The Veteran was diagnosed with normal skin. 

VA medical records dated in February 2009 indicate treatment for a rash.  An examination of the skin indicated brownish papular slightly raised areas on the legs, chest, back, and arms without dryness, scaliness, or drainage.  In September 2009, the Veteran was diagnosed with a rash and other non-specific skin eruptions for which he was prescribed Triamcinolone.

On VA examination in September 2011, the examiner reviewed the claims file and noted that the Veteran was treated for several skin problems during his military service, including pseudofolliculitis barbae, rash of his scalp and neck, tinea pedis of the feet and groin, and fungal infections of the feet and scalp.  Since that time, the Veteran reported recurrent rashes of his groin and toes, as well as itchy rashes of his back, chest, and lower legs.  He also stated that he was shaving bumps on his neck and cheeks.  He treated his rash of the feet with Miconazole cream, which he bought over-the-counter.  He also used a prescription cream.  His rashes were reportedly intermittent and there were no systemic eruptions.  Physical examination revealed an eczematous eruption of his upper back, mid chest, and lower legs.  This rash involved four percent of his total body area and zero percent of his exposed skin area.  There was no active rash of his toes or feet during examination and the nails were normal.  He had no rash of his scalp and no pseudofolliculitis barbae seen on examination of his face or neck.  There was no evidence of scarring or disfigurement of any areas.  He had a slightly hypopigmented, slightly rough area of his right fifth toe.  There was no active rash on his scalp.  

In summary, the Veteran had a rash of his trunk, chest, and lower legs, not presented for review, but present during the examination.  The Veteran reported that this rash had been chronic and his other rashes, including pseudofolliculitis barbae, tinea pedis, and tinea cruris and rash of his scalp, were not present.  His callous of the right fifth toe was minimal upon examination.  The diagnoses included: 1) eczema, upper back, chest, and lower legs, and 2) callous, right fifth toe.  The examiner indicated that he did not see any evidence of pseudofolliculitis barbae, tinea pedis, or tinea cruris.  

The examiner opined that it was less likely than not that the Veteran's current eczema was incurred in, or aggravated by, active service as there was no mention of a rash in the Veteran's service treatment records.  

With regard to the claimed residuals of typhoid fever, the service treatment records include a May 1969 report of medical history that reflects weight loss associated with abdominal stress and complaint of recent gain or loss of weight.  In August 1970, the Veteran had a temperature of 102 degrees and complained of headaches and chills.  In February 1971, he was admitted for treatment of a fever, chills, myalgias, nausea, headaches, and abdominal pain.  The Veteran was diagnosed with a non-specific illness and a questionable diagnosis of typhoid.  In March 1974 the Veteran complained of chills, a fever, headaches, and body aches.  A May 1975 report of medical history indicates a complaint of a recent gain or loss of weight. 

Private treatment records dated in May 2005 indicate complaints of abdominal pain, nausea, vomiting, and chills.

The Veteran submitted a claim for service connection for residuals of typhoid fever in November 2007.  The Veteran was afforded a VA infectious diseases examination in August 2011.  This examination report notes a diagnosis of "status post typhoid fever."  However, the examiner wrote that, in reviewing the claims file, the diagnosis of typhoid fever was not definitely established.  The impression at the time of discharge from the Veteran's in-service hospitalization was nonspecific illness, presumably related to typhoid fever.  He did have serology studies which suggested typhoid fever, though the studies were not diagnostic.  The examiner noted that the Veteran had had no further difficulty with typhoid fever and that he had no sequelae related to such.  He was completely asymptomatic in this regard at the time of the VA examination.  Recent laboratory studies including a urinalysis, complete blood count, and chemistry panel showed no abnormalities to suggest ongoing typhoid fever or any complication related to typhoid fever.  Based on the information available, the examiner opined that the Veteran had a febrile illness during service which was not secondary to typhoid fever.  

The Veteran contends that he has various skin disorders, to include pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, that are attributed to his service.  As a layperson, however, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation. 38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the natures of the Veteran's claimed skin disorders, to include pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, are not subject to lay diagnosis.  However, the Veteran can report that he has skin problems and chills, a fever, headaches, and body aches.  Those are subjective symptoms and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303   (2007).  The Veteran does not have the medical expertise to discern the nature of any current pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, nor does he have the medical expertise to provide opinions regarding the etiologies.  In sum, the issues do not involve simple diagnoses.  The Veteran is not competent to diagnose pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, or provide medical opinions regarding their etiologies.  While the Veteran purports that he has pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, that are related to his service, his statements alone are not competent to provide the medical nexus opinions.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

The Board finds that there are no post-service medical records that demonstrate that the Veteran currently has diagnosed pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, or residuals of typhoid fever.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110  (West 2002).  In the absence of proof of a present disability, there can be no valid claim. The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer  v. Derwinski, 3 Vet. App. 223   (1992).  In the absence of evidence showing current diagnoses of pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, service connection cannot be granted.  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319   (2007).  However, here, the overall evidence of record fails to support a diagnosis of the claimed conditions at any time during the pendency of the claims.  While the Veteran was treated for pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever in service, the post-service evidence does not demonstrate any current diagnoses or finding of any pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, or residuals of typhoid fever.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran does not have current pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever. 

To the extent that the Veteran complains of pain in the skin or body, pain itself is not a disability for VA purposes.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of pain in the skin or body can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

Here, the competent medical evidence shows that the Veteran complained of pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, but there is no competent medical evidence of record that demonstrates the presence of current pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, or residuals of typhoid fever.  Because no pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, or residuals of typhoid fever have been currently diagnosed in this case, the Board finds that service connection for pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims, and service connection for pseudofolliculitis barbae, rash of the scalp and neck, tinea pedis of the feet, tinea cruris of the groin, as well as residuals of typhoid fever, is denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for calluses is granted. 

Service connection for pseudofolliculitis barbae is denied. 

Service connection for a rash of the scalp and neck is denied. 

Service connection for tinea pedis of the feet is denied. 

Service connection for tinea pedis of the groin is denied. 

Service connection for residuals of typhoid fever is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2013).   

In the Board's August 2011 remand, it was determined that a VA examination was necessary to assess the nature and etiology of the Veteran's claimed low back disability.  Pursuant to such remand, the AOJ coordinated with the Jackson, Mississippi, VA Medical Center (VAMC) to schedule an examination.  Such documentation reflects that a request for the examination was entered on August 15, 2011, and the Veteran failed to report on October 3, 2011.  The AOJ received notification from the VAMC on October 27, 2011, of the Veteran's failure to report to such examination.  

However, the Veteran was also scheduled for VA skin and infectious disease examinations in August 2011 and reported to such examinations in August and September 2011.  

Although it appears that the Veteran was scheduled for a VA spine examination in August 2011, there is no documentation of record that conclusively shows that the Veteran was notified of the examination.  Moreover, the fact that the Veteran reported to two other VA examinations scheduled at the same time as the VA spine examination but did not report to the VA spine examination suggests that he may have not received notice of the scheduled examination.  Therefore, the Board finds that another remand is necessary in order to afford the Veteran a VA examination so as to assess the current nature and etiology of the Veteran's claimed low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any low back disability.  A copy of the notice letter regarding this scheduled examination should be placed in the claims file.  The Veteran should be advised that failure to report for the scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2013).  The claims file should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information: 

(a) Diagnose any current low back disability. 

(b) Is it at least as likely as not (50 percent or more probability) that any low back disability was incurred in or aggravated by active service, including in-service complaints of back pain in February 1970?  The examiner must consider the Veteran's statements regarding the incurrence of a low back disability, in addition to his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


